UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6879



RAHIM E. H. MUHAMMAD X, a/k/a Rahim X,

                                             Plaintiff - Appellant,

          versus

F. TAYLOR; LIEUTENANT BOYERS; SERGEANT SMILEY;
SERGEANT CONNORS; SERGEANT SANTIAGO; DOCTOR
LIGHTNER; DOCTOR WONG; D. SWISHER; R. W. BYRD;
C. AILSTOCK; L. SAUNDERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1296-R)


Submitted:   September 24, 1996           Decided:   October 9, 1996

Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rahim E.H. Muhammad X, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Mark
Dudley Obenshain, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Vir-
ginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rahim E. H. Muhammad X appeals from the district court's order

continuing his 42 U.S.C. § 1983 (1994) action for ninety days and

ordering him to exhaust inmate grievance procedures. We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,
28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2